Citation Nr: 1754249	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-13 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for a thyroid disorder, to include as secondary to hepatitis C. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran service on active duty from May 1966 to May 1968 and August 1969 to February 1972.

The matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Officer (RO) St. Petersburg, Florida.  The Veteran appeared for a video conference Board hearing in June 2016 before the undersigned Veterans Law Judge.  The Board remanded the matters in August 2016 for further development.


FINDINGS OF FACT

1. The Veteran's hepatitis C is etiologically related to active service.

2. The Veteran's thyroid condition is not etiologically related to active service, and the thyroid condition was not caused by or aggravated by the Veteran's service-connected hepatitis C.  


CONCLUSIONS OF LAW

1. The criteria for service connection for hepatitis C have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

2. The criteria for service connection for a thyroid condition have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

II. Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities are presumed to be service-connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

III. Service Connection Analysis

A. Hepatitis C

The Veteran has been diagnosed with hepatitis C.  The Veteran asserted that he contracted hepatitis C after suffering a human bite during a riot on February 23, 1967 in South Korea, or in the alternative due to air gun inoculation during service.

In a March 2013 VA examination report, the examiner provided a negative nexus opinion for hepatitis C because there was no documentation to support the Veteran suffering a human bite from an individual positive for hepatitis C, and the examiner stated the Veteran had a gall bladder surgery a few years prior to be diagnosed with hepatitis C, which was an intervening risk factor.  However, the examiner's rationale, in part, was based on inaccurate facts as the Veteran was diagnosed with hepatitis C around 1988 and his gall bladder surgery occurred after his diagnosis for hepatitis C, therefore, rendering the rationale inadequate.

The Veteran was afforded an addendum VA medical opinion in November 2016 with the examiner from the March 2013 examination.  Due to the chronological order of the diagnosis for hepatitis C and subsequent gall bladder surgery, and the lack of other risk factors in the Veteran's records; the examiner provided a positive nexus opinion for hepatitis C and an in service human bite.  The Board acknowledges there is documentation of a human bite in the Veteran's service treatment records, but the documentation does not show the Veteran suffered a bite from an individual positive for hepatitis C.  However, due to a positive nexus opinion from a qualified medical profession, and viewing all evidence in a light most favorable to the Veteran, the Board finds service connection for hepatitis C is warranted.  This claim is thus granted in full.  38 C.F.R. § 5107(b).

B. Thyroid Condition

The Board acknowledges the Veteran's current diagnosis for hyperthyroidism.  The first diagnosis for hyperthyroidism appears in the Veteran's VA medical records in November 2002.  A thorough review of the Veteran's service treatment records (STRs) show the records are silent for any diagnosis or symptoms of a thyroid condition.  The Veteran's entrance and separation examinations were also silent for a thyroid condition.

The Board must determine whether there is an etiological relationship, or nexus, between the current thyroid condition and the Veteran's active service.  The Veteran's records are silent for any evidence of direct service connection between the Veteran's thyroid condition and military service.  In addition, the Veteran does not contend or provide any lay testimony to support direct service connection, therefore the Board does not find a positive nexus between the thyroid condition and military service, on a direct basis.

The Veteran contends his thyroid condition is secondary to hepatitis C.  The Board finds the service connection for hepatitis C is warranted, therefore the Board must determine if the Veteran's thyroid condition was caused by or aggravated beyond its natural progression by the Veteran's hepatitis C.  The Veteran was afforded a VA medical opinion in November 2016.  The examiner provided a negative nexus opinion for causation and aggravation of the Veteran's thyroid condition by the Veteran's hepatitis C.  The rationale noted there was not documentation to support the Veteran's hyperthyroidism was caused by treatment or medication received by the Veteran for his hepatitis C disability.  Additionally, medical knowledge shows hepatitis C and treatments or medications taken for hepatitis C are etiologically and paophysiologically different from hyperthyroidism; therefore, there is no cause/effect relationship between the two conditions.  There is no contrary medical evidence in the record to support a positive nexus opinion. 

The Board does acknowledge the Veteran's lay contentions of an etiological relationship between hepatitis C and the hyperthyroidism.  Regarding lay evidence, the Veteran is competent to describe current symptoms but does not have the training or credentials to provide a competent opinion as to the etiology of his hyperthyroidism, particularly in relation to another service-connected disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly his lay opinion lacks probative value and is substantially outweighed by the November 2016 examiner's opinion; therefore the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for a thyroid disorder, to include as secondary to hepatitis C is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


